Citation Nr: 1624463	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  09-24 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from October 1970 to June 1974.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied entitlement to a TDIU.  

The Board remanded this case for additional development in February 2011.  The case is returned for appellate review; however, unfortunately, additional development is still necessary, as discussed in more detail below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is unemployable as a result of his service-connected disabilities.  He noted on his formal TDIU claim (VA-Form 21-8940) dated September 5, 2007 that he was unemployable as a result of his diabetes and diabetic neuropathy.  He further indicated that he stopped working in 2006 and that his diabetes prevented him securing or following any substantially gainful occupation, effective July 24, 2008.  See also VA-Form 21-8940, dated May 2009.  The Veteran's service-connected disabilities all result from his diabetes.  As they all result from a common etiology, they are considered one disability.  See 38 C.F.R. § 4.16(a).  His combined disability rating is 60 percent, effective May 3, 2006, and 70 percent, effective September 5, 2007.  Thus, he met the criteria for a TDIU, effective the date of his TDIU claim on September 5, 2007.  Id.  

The Board previously remanded this claim so that a medical opinion could be provided to address whether the Veteran's service-connected disabilities rendered him unemployable and so that additional VA and private treatment records could be obtained.  At that time, several opinions were of record, which were both favorable and unfavorable to his claim.  See, e.g., VA examination reports dated November 2007; May 2009 medical statement from private neurologist.  

VA treatment records that have since been added to the record note that the Veteran was working as a farmer on his small farm as late as November 2015.  See, e.g., November 2015 VA endocrinology record; July 2015 VA mental health record.  A VA medical opinion was provided in August 2015 noting that individually, the Veteran's service-connected disabilities did not render him unemployable.  The basis of the opinion primarily was that the Veteran was still working as a farmer.  While the examiner addressed each service-connected disability individually, the opinion did not consider the combined effects of the Veteran's service-connected disabilities on his employability.  In addition, it is not clear what the Veteran's employment status is; i.e., whether he is gainfully employed at this time.  Social Security Administration (SSA) records note that the Veteran was found disabled as of May 2006 due, in part to diabetes and diabetic neuropathy, as well as status post multi-level conical diskectomy; but also note that nonservice-connected disabilities were considered as factors in the Veteran's employment status.  Even if the Veteran is employed, if it is marginal employment, based on the Veteran's earned income level not exceeding the poverty threshold, or is in a sheltered environment, then it is not considered gainful employment.  See 38 C.F.R. § 4.16(a).  For these reasons, additional development is warranted prior to an appellate decision.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an employment questionnaire to determine his employment status since 2006.

2.  Make a determination as to whether the Veteran's earned income from 2006 to present exceeds the poverty threshold for one person established by the U.S. Department of Commerce, Bureau of the Census and/ or whether his employment is considered to be in a sheltered environment, i.e., a protected environment such as family business, or sheltered workshop.  

3.  If the evidence confirms that the Veteran is not gainfully employed, and/or has not been gainfully employed at any time since 2006, provide for a VA examination and medical opinion as to the functional impairment (especially including occupational impairment) caused by the Veteran's service-connected disabilities, either separately, or in combination with each other.  

In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected bilateral cataracts with pseudophakos, diabetes with diabetic retinopathy, peripheral neuropathy of the bilateral lower extremities, hypertension, and impotency, as distinguished from any nonservice-connected disability.  The requested opinion must also take into consideration the relevant employment history and educational history.

In addition please consider the following:

a)  November 17, 2007 general VA examination report; and November 21, 2007 VA eye examination report noting that the Veteran is not unemployable as a result of his diabetes, diabetic neuropathy, erectile dysfunction, or diabetic retinopathy.

b)  September 17, 2007 private treatment record from Dr. Miller at the Center for Neurological Care advising the Veteran that going back to work would not be in his best interest.

c)  May 2009 statement from Dr. Miller that the Veteran is unemployable from any occupation, including his occupation.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

4.  Ensure the examiner's opinion is responsive to the questions asked.  If not, take corrective action. 38 C.F.R. § 4.2.

5.  Readjudicate the claim of entitlement to a TDIU with consideration of all relevant evidence submitted since the February 2016 supplemental statement of the case.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




